EXHIBIT 10.3

EXECUTION COPY

MANAGEMENT SERVICES

AND LEASED PERSONNEL AGREEMENT

MANAGEMENT SERVICES and LEASED PERSONNEL AGREEMENT (the “Agreement”) made as of
the 1st day of March, 2007 between 21st Century Oncology of New Jersey, Inc., a
New Jersey corporation (“Manager”) and New Jersey Oncology Services, P.C., a New
Jersey professional corporation (the “P.C.”).

RECITALS:

1. Manager owns and operates certain ambulatory care facilities for the purposes
of providing radiation oncology services in the State of New Jersey and in
connection therewith employs board certified radiation oncologists to provide
such services.

2. P.C. is a New Jersey professional corporation engaged in the practice of
medicine in the specialty of radiation oncology.

3. P.C. has entered into a Radiation Oncology Services Agreement (the
“Professional Services Agreement”) dated March 1, 2007 with Kennedy Memorial
Hospitals – University Health Center (the “Hospital”) whereby Hospital engaged
P.C. to provide radiation oncology services to Hospital patients.

4. Manager has an expertise with certain administrative functions associated
with the provision of radiation oncology services, as well as an excess capacity
of its employed physicians specializing in radiation oncology.

5. P.C. wishes to engage Manager to provide it with administrative services to
assist P.C. in the provision of radiation oncology services at the Hospital, and
P.C. has requested that Manager make available, as further provided below,
physicians specializing in the provision of radiation oncology services in order
to assist P.C. in providing such services to the Hospital.

6. The parties have elected to enter into this Agreement to memorialize their
obligations, as well as their agreements with respect to the provision of
administrative services and the lease of personnel in accordance with the terms
hereof.

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

1. Management Services. Manager agrees to provide the P.C. with certain
administrative services as follows:

(a) General Management. Manager shall have authority and responsibility to
manage, conduct and administer the day-to-day administrative and
non-professional operations of the Practice and shall perform those functions
pursuant to the terms of this Agreement and consistent with applicable laws,
rules and regulations.

(b) Billing and Collections. Manager shall through its affiliate, Financial
Services of Southwest Florida, LLC (“FSS”), provide billing and collection
services on behalf of the P.C for services performed at the Hospital pursuant to
a Billing Services Agreement dated September 15, 2004.



--------------------------------------------------------------------------------

(c) Accounting. Manager shall direct and maintain the operation of an
appropriate accounting system with respect to the operation of P.C. which shall
perform all bookkeeping and accounting services required for the operation of
P.C., including the maintenance, custody and supervision of business records,
ledgers and reports; the establishment, administration and implementation of
accounting procedures, controls and systems.

(d) Reporting. Manager shall provide P.C. with quarterly reports of operational
performance with respect to radiation oncology services at the Hospital with
recommendations, as appropriate, for improvement therein.

(e) Contract Negotiations. Manager shall advise P.C. with respect to and
negotiate, on P.C.’s behalf all contractual arrangements with third parties as
are reasonably necessary and appropriate, including, without limitation,
negotiated price agreements with managed care plans and third party payors,
employees, labor unions, alternative delivery systems, or other purchasers of
group health care services.

(f) Licensing, Inspection and Regulatory Fees. Manager shall be responsible for
all licensing, inspection and regulatory fees incurred in connection with the
services provided hereunder.

2. Leased Personnel.

(a) Manager shall provide P.C. with the use of the licensed physicians
identified on Schedule A to provide professional medical services in the
specialty of radiation oncology at the Hospital (hereinafter “Leased Personnel”)
on an as needed basis to supplement the professional medical services provided
by Carolyn Horowitz, M.D., Ph.D. pursuant to the Professional Services
Agreement. The number of hours of service shall be mutually agreed from time to
time by Manager and P.C.

(b) Leased Personnel shall remain employees of Manager (or an independent
contractor to Manager, as the case may be), and not an employee of P.C. Manager
shall retain sole responsibility for the compensation and benefits of the Leased
Personnel for their services hereunder, including, without limitation, the
setting, modification and payment thereof. As employer (or contractor, as the
case may be), Manager shall be responsible for all deductions, payments and
benefits required by law as the employer (or contractor) on behalf of the Leased
Personnel hereunder, including, without limitation, withholding taxes, Social
Security, unemployment insurance, workers’ compensation and disability. At such
times as each Leased Personnel provides services on behalf of P.C. hereunder,
he/she shall be deemed a “leased employee” of P.C. Manager shall cause each such
individual to comply with all policies and rules of P.C. P.C. shall have the
authority and responsibility for (i) the supervision and control of Leased
Personnel (while providing services on behalf of P.C.); (ii) determining the
means and methods by which Leased Personnel provides services hereunder; and
(iii) determining the charges for services provided hereunder by Leased
Personnel.

 

2



--------------------------------------------------------------------------------

(c) All billings and collections for the services provided by the Leased
Personnel on behalf of P.C. at the Hospital shall be the property of P.C., and
shall be done, at the direction of P.C. in its name and billing number(s) or the
name and billing numbers of the Leased Personnel. Manager hereby assigns and
shall, to the extent required by law or any third party payor, cause each of the
Leased Personnel to assign to P.C. the right to bill and collect, subject to
limits imposed by law, rule or regulation, for all services provided by the
Leased Personnel on behalf of P.C. at the Hospital hereunder. To the extent
Manager or Leased Personnel receive payment directly for services at the
Hospital, such amounts shall be promptly turned over to P.C.

(d) Prior to the provision of the physician services by Leased Personnel
hereunder, each Leased Personnel shall: (i) be duly licensed and registered and
in good standing under the laws of the State of New Jersey to practice medicine;
(ii) be a provider under the Medicare and Medicaid Programs; (iii) maintain
malpractice insurance as required in Section 5(a) below; and (iv) hold and
maintain a currently valid U.S. Drug Enforcement Agency certification.

3. Term. The term of this Agreement shall commence as of March 1, 2007 and,
shall, unless sooner terminated as herein provided, continue coincidentally with
the terms of the Professional Services Agreement.

4. Fees.

(a) Management Fee. In consideration of the management services being provided
hereunder by Manager, the P.C. shall pay Manager a management fee (the
“Management Fee”) in an amount equal to fifteen percent (15%) percent of Net
Collected Dollars. For purposes of this Agreement, “Net Collected Dollars” shall
mean the gross collections, net of refunds and overpayments, attributable to
radiation oncology services generated at the Hospital.

(b) Leased Personnel Fee. In consideration of the provision of the Leased
Personnel, P.C. shall pay Manager the amount set forth on Schedule A for each
hour each physician provides radiation oncology services at the Hospital (the
“Leased Personnel Fee”).

(c) Manner of Payment. Payment of the Management Fee and Leased Personnel Fee
shall be due no later than the tenth (10th) day of the month following the last
day of the month in which services were rendered hereunder.

(d) Statements. P.C. shall prepare and submit with each payment due pursuant to
this Section 4 monthly financial statements (“Monthly Statements”) setting forth
the calculation of the Management Fee and Leased Personnel Fee.

(e) Accounting. During the term of this Agreement, and for (2) two years
thereafter, Manager shall have the right upon five (5) days written notice, to
have an independent certified accountant of its own choosing to inspect, during
regular business hours, those books of accounts and other records of P.C.
relating to this Agreement for the purpose of verifying the accuracy of the
Monthly Statements.

 

3



--------------------------------------------------------------------------------

5. Representations of the P.C. The P.C. hereby makes the following
representations, warranties and covenants to Manager, each of which shall be
true as of the date hereof and shall continue to be true during the term of this
Agreement:

(a) Permits. The P.C. shall have all necessary licenses, certificates, permits,
approvals, franchises, notices and authorizations issued by governmental
entities or other regulatory authorities, federal, state or local, required for
the ownership and operation of the P.C.

(b) Responsibility for Medical Services. The P.C. shall be and remain fully
responsible for all medical services provided at the Hospital.

(c) Duly Authorized. This Agreement has been duly authorized, executed and
delivered by the P.C. and is binding upon it.

(d) Duly Organized. The P.C. is duly organized under the laws of the State of
New Jersey and authorized and qualified to do all things required of it under
this Agreement.

(e) Capacity to Contract. The P.C. has the capacity and authority to fulfill the
obligations required of it hereunder and nothing prohibits or restricts the
right or ability of the P.C. to carry out the terms hereof.

(f) Violations of Law. Neither the P.C. nor any agreement, document or
instrument executed or to be executed by it in connection with this Agreement,
or anything provided in or contemplated by this Agreement, does or will violate
any applicable law, rule or regulation or breach, invalidate, cancel, make
inoperative or interfere with, or result in acceleration of maturity of, any
contract or agreement to which the P.C. is bound which would affect Manager’s
rights hereunder.

6. Manager’s Representations. Manager hereby makes the following
representations, warranties, and covenants to the P.C., each of which shall be
true as of the date hereof and shall continue to be true during the term of this
Agreement:

(a) Licensed Providers. Each Leased Personnel shall be duly licensed to practice
medicine in the State of New Jersey and shall be board certified or board
eligible in the specialty of radiation oncology and shall maintain professional
liability insurance in minimum amounts of $1,000,000/$3,000,000 per annum.

(b) Permits. Each of the Manager and each physician providing services on behalf
of the P.C. shall have all necessary licenses, certificates, permits, approvals,
franchises, notices and authorizations issued by governmental entities or other
regulatory authorities, federal, state or local, required for the ownership and
operation of Manager.

(c) Duly Authorized. This Agreement has been duly authorized, executed and
delivered by Manager and is binding upon it.

(d) Duly Organized. Manager is duly organized under the laws of the State of New
Jersey and authorized and qualified to do all things required of it under this
Agreement.

 

4



--------------------------------------------------------------------------------

(e) Capacity to Contract. Manager has the capacity and authority to fulfill the
obligations required of it hereunder and, to the best of Manager’s knowledge and
belief, nothing prohibits or restricts the right or ability of Manager to carry
out the terms hereof; and

(f) Violations of Law. Neither Manager nor any agreement, document or instrument
executed or to be executed in connection with this Agreement, or anything
provided in or contemplated by this Agreement, does or will, to the best of
Manager’s knowledge and belief, violate any applicable law, rule or regulation
or breach, invalidate, cancel, make inoperative or interfere with, or result in
acceleration of maturity of, any contract or agreement to which Manager is bound
which would affect the rights of the P.C. hereunder.

7. Independent Contractor.

(a) This Agreement is by and between Manager and the P.C. and is not intended,
and shall not be construed, to create an employment relationship, partnership or
other such association as between the parties. Each party is an independent
contractor of the other.

(b) Neither Manager nor its employees or agents shall look to the P.C. for
vacation pay, sick leave, retirement benefits, Social Security, worker’s
compensation, disability or unemployment insurance benefits, or other employee
benefits; nor shall the P.C. or its employees look to Manager for the same.

(c) In performing the services required hereunder, the P.C. and its
physician-employees and contractors shall exercise independent professional
judgment. Manager shall not exercise any control over matters of the P.C.
involving the exercise of professional medical judgment.

(d) In the event the Internal Revenue Service or any other governmental agency
shall, at any time, question or challenge the independent contractor status of
either party, the party who received notice of same shall promptly notify the
other party and afford the other party the opportunity to participate in any
discussion or negotiation with the Internal Revenue Service or other
governmental agency, irrespective of by whom such discussions or negotiations
are initiated. The other party shall participate in any such discussions or
negotiations to the extent permitted by the Internal Revenue Service or other
governmental agency.

(e) All medical records with respect to the P.C.’s patients shall belong to the
P.C. During the term of this Agreement, such records shall be stored at the P.C.
Notwithstanding the foregoing, the Manager shall be provided with access to such
records, as requested, for billing and all other reasonable purposes. Manager’s
rights hereunder shall expressly survive any termination of this Agreement.

8. Default by the P.C.

(a) The occurrence of any one of the following shall constitute a default by the
P.C. hereunder:

(i) if the P.C. fails to pay the Management Fee or Leased Personnel Fee when
due;

 

5



--------------------------------------------------------------------------------

(ii) if the P.C. fails to observe or perform any of its other obligations
hereunder in any material respect and such failure continues uncured for a
period of thirty (30) days after written notice thereof to the P.C. from Manager
or, if such failure cannot be cured within such thirty (30) day period, the P.C.
has failed to commence to cure such failure within such thirty (30) day period
and diligently proceed to effect such cure;

(iii) if the P.C. (A) ceases to practice medicine, in the specialty of radiation
oncology; (B) makes an assignment for the benefit of creditors; (C) admits in
writing its inability to pay its debts as they become due; (D) files a petition
seeking reorganization, an arrangement, readjustment, or similar arrangement
under any present or future statute, law or regulation; (E) files an answer
admitting the material allegations of a petition filed against it in any such
proceeding; or (F) consents to or acquiesces in the appointment of a trustee,
receiver or liquidator of all or any substantial part of its assets or
properties;

(iv) if, within sixty (60) days after the commencement of any proceedings
against the P.C. seeking reorganization or similar relief under any present or
future statute, law or regulation, such proceedings shall have not been
dismissed, or if within sixty (60) days after the appointment (without the
P.C.’s consent or acquiescence) of any trustee, receiver or liquidator of all or
any substantial part of its assets or properties, such appointment shall not
have been vacated; or

(v) if the P.C. is finally determined, by an appropriate governing body or
court, to have violated any applicable law, rule, regulation or ethical standard
arising out of the conduct of the practice of medicine.

(b) Upon a default by P.C., Manager shall have the right, upon written notice to
P.C. to terminate this Agreement.

9. Default by Manager.

(a) The occurrence of any one of the following shall constitute a default by
Manager hereunder.

(i) if Manager fails to observe or perform any of its obligations hereunder in
any material respect and such failure continues uncured for a period of
forty-five (45) days after written notice thereof to Manager from the P.C. or,
if such failure cannot be cured within such forty-five (45) day period, the
Manager has failed to commence to cure such failure within such forty-five
(45) day period and diligently proceed to effect such cure;

(ii) if Manager: (A) makes an assignment for the benefit of creditors;
(B) admits in writing its inability to pay its debt as they become due;
(C) files a petition seeking reorganization and arrangement, readjustment or
similar arrangement under the present or future statute, law or regulation, if
any present or future; (D) files an answer admitting the material allegations of
a petition filed against it and any such proceeding; or (E) consents to or
acquiesces in the appointment of a trustee, receiver, or liquidator of all or
any part of its assets or properties; or

 

6



--------------------------------------------------------------------------------

(iii) if, within sixty (60) days after the commencement of any proceedings
against Manager seeking reorganization or similar relief under any present or
future statute, law or regulation, such proceedings shall have not been
dismissed, or if within sixty (60) days after the appointment (without Manager’s
consent or acquiescence) of any trustee, receiver or liquidator of all or any
substantial part of its assets or properties, such appointment shall not have
been vacated.

(b) Upon a default by Manager, the P.C. shall have the right, upon written
notice to Manager, to terminate this Agreement.

10. Termination. This Agreement shall terminate upon the following events:

(a) the mutual written agreement of the parties;

(b) upon the termination or expiration of the Professional Services Agreement;

(c) as provided in Section 3;

(d) as provided in Sections 9 and/or 10.

11. Default In Other Instances. In addition to and not in limitation of any of
the other provision of this Agreement, any failure on the part of Manager or the
P.C. to undertake any of their respective material obligations under this
Agreement or any agreement made or entered into in connection with this
Agreement shall constitute an event of default under this Agreement. Upon the
occurrence of an event of default, the non-defaulting party shall have all
remedies available at law and equity.

12. Miscellaneous.

(a) Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
certified mail, postage prepaid, return receipt requested or by a nationally
recognized overnight courier, and shall be deemed given when so delivered
personally or by facsimile, or if mailed, five (5) days after the date of
mailing as follows:

 

Manager:

   New Jersey Oncology Services, P.C.    c/o 2234 Colonial Boulevard    Fort
Myers, Florida 33907    Attention: David M. Koeninger

the P.C.:

   21st Century Oncology of New Jersey, Inc.    c/o 2234 Colonial Boulevard   
Fort Myers, Florida 33907    Attention: Daniel E. Dosoretz, M.D.

or to such other address and to the attention of such other person(s) or
officer(s) as either party may designate by written notice.

 

7



--------------------------------------------------------------------------------

(b) Governing Law. This Agreement shall begoverned and construed in accordance
with the laws of the State of New Jersey without regard to its conflicts of law
principles.

(c) Further Instruments. At any time and from time to time, each party shall,
without further consideration and at its own expense, take such further actions
and execute and deliver such further instruments as may be reasonably necessary
to effectuate the purposes of this Agreement.

(d) Entire Agreement. This Agreement (including the exhibits hereto) contains
the entire understanding between the parties hereto with respect to the
transactions contemplated hereby and supersedes all prior agreements between
them, written or oral.

(e) Severability. In the event that any term or provision of this Agreement is
held to be illegal, invalid or unenforceable under any applicable law, rule or
regulation, such term or provision shall be deemed severed from this Agreement
and the remaining terms and provisions shall remain unaffected thereby provided
the invalid term does not materially alter the basic purpose or intent of this
Agreement.

(f) Assignment. Nothing in this Agreement shall permit assignment by the P.C.
without the express prior written consent of the Manager. Manager shall have the
right, without the consent of the P.C., to assign all or any portion of its
rights, duties and obligations under this Agreement.

(g) Waiver of Breach. No waiver of a breach of any provision of this Agreement
shall be construed to be a waiver of any breach of any other provision of this
Agreement or of any succeeding breach.

(h) Amendments. This Agreement shall not be changed or modified except by an
instrument in writing executed by both parties hereto. Without limiting any
other provision herein, in the event that rules, policies, directives and/or
orders of the United States Department of Health and Human Services or any other
applicable federal, state, or local agency or third-party payor necessitate
modifications or amendments to this Agreement, the parties hereto agree to so
modify or amend this Agreement to conform with such rules, policies, directive
and/or orders, provided they do not materially affect the duties and obligations
of the parties hereunder.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be considered an original and all of which together shall constitute one
and the same instrument.

[SIGNATURE PAGE TO FOLLOW]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

NEW JERSEY ONCOLOGY SERVICES, P.C. By:  

/s/ Michael J. Katin M.D.

Name:   Michael J. Katin M.D. Title:   President 21st CENTURY ONCOLOGY OF NEW
JERSEY, INC. By:  

/s/ David M. Koeninger

Name:   David M. Koeninger Title:   Vice-President

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

SCHEDULE A

Physicians and Fees

Physicians

Shirnett Matthews, M.D.

Alexis Harvey, M.D.

Ashraf Youssef, M.D.

Leased Personnel Fee

Per hour fee equal to the physician’s salary plus benefits at 18%

and an administrative fee of 10%